Citation Nr: 1002363	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial increased disability evaluation for 
Raynaud's syndrome, currently evaluated as 40 percent 
disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for Raynaud's syndrome and assigned a noncompensable 
disability evaluation, effective August 29, 2005.  A March 
2008 rating decision increased the noncompensable evaluation 
to 40 percent disabling, also effective August 29, 2005.  

In a February 2009 rating decision, the Veteran was granted a 
total rating based on individual unemployability (TDIU), 
effective May 14, 2008.  No subsequent appeal as to this 
issue has been received by the Board.


FINDINGS OF FACT

1.  During the period since August 29, 2005, the Veteran's 
Raynaud's Syndrome has been manifested by two or more digital 
ulcers and a history of characteristic attacks without 
amputation of any digits.

2.  The Veteran met the percentage requirements for a grant 
of TDIU on December 1, 2007, and became unemployable due to 
service-connected disabilities on that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but not 
more, for the service-connected Raynaud's syndrome are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2009).

2.  The criteria for an effective date of December 1, 2007, 
for the award of TDIU are met. 38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  No claims of prejudice have been 
made in this case.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded VA examinations in 
response to her claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Raynaud's Syndrome

Diagnostic Criteria

Pursuant to Diagnostic Code 7117, Raynaud's Syndrome is 
evaluated as 10 percent disabling with characteristic attacks 
occurring one to three times per week.  A 20 percent 
evaluation is warranted where there are characteristic 
attacks occurring four to six times per week. 

A 40 percent evaluation is warranted where there are 
characteristic attacks occurring at least daily. A 60 percent 
evaluation is warranted with two or more digital ulcers and a 
history of characteristic attacks. 

An evaluation of 100 percent disabling is warranted with two 
or more digital ulcers plus autoamputation of one or more 
digits and a history of characteristic attacks. 38 C.F.R. § 
4.104, Diagnostic Code 7117.

For purposes of Diagnostic Code 7117, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the disease 
as a whole, regardless of the number of extremities involved 
or whether the nose or ears are involved. 38 C.F.R. § 4.104, 
Diagnostic Code 7117, Note.

Background

During VA outpatient treatment in February 2006 the Veteran 
reported that her main problem was her hands; which would 
swell, turn white, and were very painful in the cold.  This 
had been the case for the past three years.  She also 
recalled fingertip ulcerations.  The examiner noted blanched, 
cool fingers, thickening of the skin over the fingers with 
one small healed distal digital ulcer, and an abnormal 
nailbed capillaroscopy.  

A June 2006 VA treatment record noted that the Veteran had 
early limited Raynaud's Syndrome.  There was no skin 
thickening, although there was hypopigmentation, puffy 
fingers, limited constitutional symptoms and arthralgias.

In a September 2006 VA rheumatology note, it was recorded 
that the Veteran reported that Raynaud's had been fairly 
quiet with no digital ulcers, but historically had been very 
active in colder weather.

In April 2007, the Veteran was afforded a VA examination and 
it was noted she had had Raynaud's for the past three years.  
She reported discoloration, which was mostly pallor, as well 
as burning and stiffness on the hands during exposure to 
stress, cold weather, or even cold tap water.  She added that 
between acute episodes she felt fine, except for continuing 
hand pain.  She mentioned episodes of digital ulcers during 
acute episodes which lasted for a few days.  

In an August 2007 VA treatment record, a health care provider 
noted he had returned the Veteran's telephone call regarding 
her right fourth digit, which was becoming dark, black and 
blue, distally, upon exposure to cold.  There were, however, 
no distal ulcers.  The examiner stated that this was 
Raynaud's phenomenon.

In November 2007, the Veteran underwent a VA examination.  
She stated that during the past 3 or 4 years, she had 
developed coolness, burning, numbness, tingling, and white 
discoloration of her digits and hands.  She stated that the 
attacks occurred on a daily basis, one or more times daily.  
She reported her fingers changed to white, blue or red with 
pain, parastesias, and numbness.  She reported digital ulcers 
on occasion.  There had been no autoamputations.  

The examiner noted marked coldness and discoloration on the 
hands and feet.  Blanching was noted with scattered confluent 
areas of pallor on the hands, digits, and both feet.  Range 
of motion on all digits of both feet and hands were full, but 
with pain at the end of the range.  

The examiner diagnosed Raynaud's syndrome of the hands and 
feet.  The examiner also noted that the effects on the 
Veteran's occupation were significant with decreased manual 
dexterity, problems with lifting and carrying, and pain.

In VA treatment notes dated in February 2008 a health care 
provider noted that the Veteran had called regarding 
increased Raynaud's activity, now in 3 digits, despite gloves 
and other attempts to keep her hands warm.  The examiner 
stated that he was concerned about increased Raynaud's 
activity and the possible onset of scleroderma skin changes, 
i.e., skin thickening.

In a letter dated in July 2008, Dr. KS, a private physician, 
reported the Veteran complained that her left index finger 
was developing a sore with throbbing pain and oozing.  Dr. KS 
noted the left index finger was swollen and erythematous at 
the distal aspect with some oozing to the lateral aspect of 
the nail.  A surgical procedure was performed to remove the 
nail and drain the infection.  The Veteran was diagnosed with 
acute perionychia status post incision and drainage.

An August 2008 VA treatment record noted that a fingertip 
ulcer was healing nicely and that there was mild Raynaud's 
activity in the fingertips.

In October 2008, the Veteran underwent a VA examination, 
reporting she was continuously symptomatic, her hands were 
constantly painful, cold and discolored, and there was 
worsening of the discoloration such as pallor and cyanosis 
occurred when she swam or was exposed to cold weather.  She 
stated she wore gloves most of the time, even in an air 
conditioned room.  

She reported developing blisters approximately twice per year 
on her fingers, with a duration of approximately one week.  
She also reported that since her last examination, she was 
not working, finding it difficult to keep up with the pace of 
her job, particularly holding objects, writing or working on 
the computer.  She noted she was currently a student.  Her 
hand dexterity and grasping was affected, additionally 
writing was affected, but she could pace herself.  Daily 
activities were affected by the inability to open or tighten 
containers, or lift with just her fingers.  Pain also limited 
her touching.  The Veteran denied any definite numbness, but 
had weakness, swelling, pain, and tightness in her fingers.

The examiner noted that on the left third finger the Veteran 
had dark discolored spots on the tip of the finger due to 
Raynaud's. The hands were also noted to be cold to touch and 
pale.  The left hand showed bluish discoloration of the 
third, fourth, and fifth fingers.  There was a healing wound 
on the forefinger with half of the nail avulsed from the 
recent debridement and surgery of her ulceration.  The 
examiner diagnosed the Veteran with Raynaud's disease with 
digital ulceration, status post surgery. 

In a November 2008 VA examination unrelated to the Veteran's 
Raynaud's Syndrome, the examiner noted the Veteran's fingers 
were rash free, however, she did have mild swelling, her 
hands were cool to the touch, and the tips of the fingers 
were all slightly discolored, slightly bluish, and cool to 
the touch.

A February 2009 VA treatment record indicated the Veteran was 
examined and had some punctate erythematous nonpalpable 
lesions on a few fingertips with some active Raynaud's 
activity in the bilateral second digits.

Analysis

The Veteran has consistently reported characteristic attacks 
consisting of symptoms such as pain, sensitivity to cold, 
numbness, and color changes of her hands and feet. As early 
as February 2006 the Veteran reported fingertip ulcerations.  
A February 2008 VA examiner reported the Veteran was 
experiencing Raynaud's activity in three digits. 
Additionally, the Veteran submitted photographs in July 2008 
that showed ulcerations and blisters on more than one digit 
and post surgical photographs of her index finger.  See 38 
C.F.R. § 4.104, Diagnostic Code 7117, Note. 

The medical evidence and the Veteran's statements, along with 
the photographs, are competent evidence of characteristic 
attacks with ulceration in two or more digits of Raynaud's 
Syndrome because such symptoms are capable of lay 
observation. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the evidence of record 
presents a disability picture which has more nearly 
approximates the criteria for a 60 percent rating for the 
entire appellate period.  38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7117.

However, as the objective medical evidence of record does not 
show that the Veteran experienced two or more digital ulcers 
plus autoamputation of one or more digits and a history of 
characteristic attacks of Raynaud's Syndrome, an evaluation 
is excess of 60 percent is not warranted at any point during 
the pendency of the appeal. 38 C.F.R. § 4.104, Diagnostic 
Code 7117 (emphasis added); see Tatum v. Shinseki, 23 Vet. 
App. 152 (2009) (holding that where a higher rating lists all 
the criteria for the lower evaluation and additional criteria 
for the increase, the criteria are conjunctive and must all 
be shown before an increase is warranted). 

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the Veteran's Raynaud's Syndrome is 
manifested by two or more digital ulcers and a history of 
characteristic attacks.  There have been no reports of 
symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted. 


Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent her 
from obtaining or maintaining all gainful employment for 
which her education and occupational experience would 
otherwise qualify her. 38 C.F.R. § 4.16 (2008). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 

If there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability. The existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
Veteran unemployable. 38 C.F.R. § 4.16(a).

In a February 2009 rating decision, the Veteran was granted a 
total disability rating based on individual unemployability, 
effective May 14, 2008, the date the RO determined the 
Veteran met the requirements for TDIU.  38 C.F.R. § 4.16(a).

In light of the decision above, the Veteran now has a single 
disability rated as 60 percent disabling from August 29, 
2005, and meets the percentage criteria for a grant of TDIU 
from that date. 38 C.F.R. § 4.16(a) (2009).  

However, the Veteran reported that she was gainfully employed 
until December 1, 2007, when she lost her job due to her 
service-connected disabilities.  

Based on the information provided above, the Veteran meets 
the criteria for a TDIU effective December 1, 2007, the date 
she became unemployed due to service connected disabilities 
and met the percentage criteria for TDIU.


ORDER


Entitlement to a disability rating of 60 percent for 
Raynaud's Syndrome is granted.

Entitlement to an effective date of December 1, 2007, for the 
grant of TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


